PER CURIAM.
Petitioner seeks certiorari on a number of grounds, one of which we find to have merit; namely, noncompliance with section 624.155(4), Florida Statutes (Supp.1988). Accordingly, we grant the amended petition and quash the order which compelled *240production of ten declaration pages from certain insurance policies.
Respondent, in her response to the amended petition, has agreed with petitioner’s suggestion that whiting out of the names of individual insureds who are not parties to the present litigation would be an appropriate means of handling the discovery request, as do we.
DOWNEY, GLICKSTEIN and POLEN, JJ., concur.